 8:12-cr-00344-RFR-MDN Doc # 607 Filed: 10/23/20 Page 1 of 1 - Page ID # 4443


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:12CR344

       v.
                                                                   ORDER
RANDALL DAVID DUE,

                      Defendant.

       This matter is before the Court on defendant Randall David Due’s (“Due”)
“Affidavit Petition and Brief to Vacate Void Judgment and Sentencing Order” (Filing
No. 606) filed pursuant to 28 U.S.C. § 1651. This Court has repeatedly denied similar
motions as frivolous and meritless over the course of this case (Filing No. 571).

       On November 4, 2019, the Court “refused and returned” (Filing No. 576) a
multipage “document requesting miscellaneous relief” (Filing No. 576-1) to Due because
the document was “not in the nature of a postconviction pleading and [wa]s not germane
to any issues in this case.” Due’s present filing consists of many of the same materials and
covers much of the same ground as that document without addressing its many
shortcomings.

       The Court has carefully reviewed Due’s latest filing and again finds his submission
is frivolous and has no merit. Accordingly, his latest request to vacate his judgment and
sentence (Filing No. 606) is denied.

       IT IS SO ORDERED.

       Dated this 23rd day of October 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
